                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                          NO.:    5:17-cv-00534-H


                                       )
                                       )
EPIC GAMES, INC.,                      )
                                       )
            Plaintiff,                 )
                                       )
                                                         ORDER
v.                                     )
                                       )
C.R.,                                  )
                                       )
            Defendant.                 )
                                       )


      This matter is before the court on plaintiff’s motion to

appoint Lauren A. Rogers General Guardian for Defendant or, In

the     Alternative,   Appoint     a   Guardian   ad    Litem    (“GAL”)   for

Defendant. [DE #31]

                                  BACKGROUND

        Plaintiff filed a complaint in this matter on October 23,

2017. On October 27, 2017, the clerk’s office issued a summons

to defendant C.R. On November 15, 2017, the court received a

letter from Lauren A. Rogers, C.R.’s mother, in which she asked

the court to dismiss the complaint against C.R. [DE #6]

      After    effectuating      proper    service,    plaintiff   asked   the

court to enter default for failure of defendant to answer or

otherwise respond. [DE #11] The court found that while it was




          Case 5:17-cv-00534-H Document
                                     1 34 Filed 10/10/19 Page 1 of 4
true that defendant had not responded since proper service was

effectuated,         the     letter     from    defendant’s      mother         [DE    #6]

detailing      why    this    matter     should    be     dismissed     could    not    be

ignored. Therefore, the court construed the letter [DE #6] as a

motion    to    dismiss       and     denied    without     prejudice     defendant’s

motion for entry of default. [DE #13] The court subsequently

denied the letter it construed as a motion to dismiss. [DE #13]

The court notes no further filings or letters have been received

from defendant or his guardian.

    On August 19, 2018, plaintiff filed a motion for entry of

default. Default was entered by the clerk on September 11, 2018

[DE #24].

    Plaintiff filed a motion for default judgment [DE #25],

which    the   court       denied     because     there    had   been    no     official

appearance by anyone on behalf of the minor defendant [DE #29]

The court directed the Clerk to re-enter default against the

defendant and serve the defendant in care of Lauren Rogers with

a new entry of default. [DE #29] The new entry of default was

entered and served on defendant on August 13, 2019. [DE #30]

    On October 9, 2019, plaintiff filed its Motion to Appoint

Lauren   A.    Rogers      General      Guardian    for    Defendant     or,     In    the

Alternative, Appoint a Guardian ad Litem (“GAL”) for Defendant.

[DE #31]




         Case 5:17-cv-00534-H Document
                                    2 34 Filed 10/10/19 Page 2 of 4
                               COURT’S DISCUSSION

I.    Legal Standard

      Under Local Civil Rule 17.1(a), “[r]epresentation of minor

. . . parties in a civil action shall be in accordance with Fed.

R. Civ. P. 17(c).          Fed. R, Civ. P. 17(c)(1) provides that a

general guardian may defend on behalf of a minor.                      See id.

Federal Rule 17(c)(2) provides that “[t]he court must appoint a

guardian ad litem – or issue another appropriate order – to

protect a minor . . . who is unrepresented in an action.”                   Id.

II.   Analysis

      Plaintiff,    in    its   memorandum   of   law   in   support    of    its

motion, has detailed for the court the reasons why defendant’s

mother,    Lauren   A.   Rogers,    should   be   officially   appointed          as

general    guardian      and    representative    for   defendant      in    this

action.

                                   CONCLUSION

      In light of the circumstances herein, based on the facts

currently before the court, and pursuant to Local Civil Rule

17.1(a) and Fed. R. Civ. P. 17(c), the court hereby APPOINTS

Lauren A. Rogers as C.R.’s representative and general guardian

in this action.

      The clerk is directed to serve this order on Lauren Rogers

and defendant c/o Lauren Rogers at the following addresses: C.R.

c/o of Lauren Rogers, 5 Vireo Circle, Newark, DE 19711 and C.R.



          Case 5:17-cv-00534-H Document
                                     3 34 Filed 10/10/19 Page 3 of 4
c/o Lauren Rogers, 501 West Ave., New Castle, DE 19720.

    This the ___ day of _____________, 2019.




                                ___________________________________
                                Malcolm J. Howard
                                Senior United States District Judge

    At Greenville, NC




       Case 5:17-cv-00534-H Document
                                  4 34 Filed 10/10/19 Page 4 of 4
